Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00851-CR

                                           George GALVAN,
                                               Appellant

                                                  v.
                                              The State of
                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR9427
                            Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 9, 2014

AFFIRMED; MOTION TO WITHDRAW GRANTED

           After the trial court denied his motion to suppress, appellant pled no contest, pursuant to a

plea bargain, to aggravated robbery and was sentenced in accordance with the plea bargain.

Appellant’s court-appointed appellate attorney filed a brief containing a professional evaluation of

the record and demonstrating there are no arguable grounds to be advanced. Counsel concludes

the appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). Appellant was informed of his right to review the record and of his right to file a pro

se brief. Appellant did not file a pro se brief.
                                                                                                       04-13-00851-CR


         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate counsel’s

motion to withdraw. 1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                            Sandee Bryan Marion, Justice

Do not publish




1
   No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary
review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-